Citation Nr: 1216707	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-03 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a rating in excess of 10 percent for chronic headaches, multiple types. 

3.  Entitlement to a rating in excess of 20 percent prior to April 1, 2010, and 30 percent from April 1, 2010, for degenerative disc disease of the cervical spine. 

4.  Entitlement to a rating in excess of 10 percent for myofascial syndrome of the thoracolumbar spine.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to April 1980 and from September 1985 to March 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2006 and September 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was before the Board in January 2010 when it was (in pertinent part) remanded for additional development.

The claims for increased ratings for degenerative disc disease of the cervical spine, myofascial syndrome of the thoracolumbar spine and left lower extremity radiculopathy are addressed in the REMAND that follows the ORDER section of this decision. 


FINDINGS OF FACT

1.  The Veteran has hypertension that is etiologically related to her military service. 

2.  The Veteran's service-connected headaches are manifested by very frequent, completely prostrating attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for a 50 percent evaluation for chronic headaches, multiple types, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claims decided herein, the record reflects that the Veteran was mailed letters in October 2005, October 2006 and July 2008 advising her of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence as well as notice with respect to the disability-rating and effective-date elements of the claims.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with her claims files.  Pertinent post-service treatment records have been associated with the claims files.  The Veteran underwent the appropriate VA examinations in 2010.  Neither the Veteran nor her representative has identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims. 

II.  Service Connection for Hypertension

A.  Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

If certain chronic diseases, including hypertension, are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs for her two periods of service from June 1979 to March 1995 show elevated blood pressure readings on numerous occasions, including in July 1994 when blood pressure was 158/96.  In a January 1995 letter to the Medical Evaluation Board, Dr. LSL noted that she had been treating the Veteran for psychiatric disabilities.  She stated that she changed the Veteran's medication in November 1994 "because of high blood pressure."

A June 1995 VA hemotologic examination report notes that the Veteran reported she had hypertension but was not taking any medication.  Examination revealed a blood pressure reading of 130/82 while standing and 124/84 while sitting.  The examiner noted that there was no evidence of hypertension on examination.

An October 1996 VA outpatient treatment record notes the Veteran's history of elevated blood pressure readings; it was recommended that she attend a hypertension nutrition class.  

A November 1999 VA outpatient treatment record notes a diagnosis of hypertension.

A January 2000 neurologic evaluation report from Dr. RP notes that the Veteran had high blood pressure.  A March 2000 VA outpatient treatment record notes a diagnosis of hypertension.  It was recommended that the Veteran's medication be increased.

An August 2005 VA outpatient treatment record notes that the Veteran's hypertension was controlled with fosinopril and atenolol.

A February 2006 VA examination report notes that the Veteran was taking lisinopril to manage her hypertension.   

In April 2009, a VA physician reviewed the Veteran's STRs and noted nine occasions during the Veteran's service from 1988 to 1993 when she had elevated blood pressure readings. 

In February 2010, a VA reviewed the Veteran's claims file and noted that the Veteran had several elevated blood pressures in service interspersed with completely normal blood pressures.  She further stated that there was no documentation of "sustained treatable high blood pressure prior to 2006."  She opined that the Veteran's current hypertension was not related to her military service.

The evidence of record also includes several statements from the Veteran (most recently in April 2009) that she has suffered from hypertension since service.

The medical evidence of record shows that the Veteran was observed to have high blood pressure on several occasions during military service, and was even taken off medication for her psychiatric disability, in the words of her treating physician, "because of high blood pressure."  The medical evidence also shows that she has been treated for hypertension in the years following her discharge from active duty in 1995.  The evidence of record also shows that the Veteran has consistently complained of hypertension since her discharge from service.

The Board acknowledges that the 2010 VA examiner essentially opined that the Veteran's current hypertension was not related to military service, in part because there was no documentation of "sustained treatable high blood pressure prior to 2006," more than 10 years after discharge.  The conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the medical evidence of record contradicts the VA examiner's findings.  VA outpatient treatment reports reflect that the Veteran was being treated for hypertension with medication as early as 2000, and perhaps even earlier.  (In this regard, a November 1999 VA outpatient treatment record notes a diagnosis of hypertension.)  Therefore, the 2010 VA examiner's opinion was based on an inaccurate factual basis.  Additionally, as noted above, the Veteran has consistently complained of problems with hypertension since her discharge from service.

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's current hypertension is related to her military service.  When the evidence is in such relative equipoise, the Board must give the veteran the benefit of the doubt.  See Gilbert, supra.  Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for hypertension are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102 .

III.  Increased Rating for Headache Disability

A.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's service-connected headache disability is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine).  The rating criteria in relevant part are as follows.  A rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months.  A rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert, supra. 


B.  Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, supra.  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, a February 1996 rating decision awarded service connection for headaches and assigned a 10 percent evaluation.  

August and November 2004 VA outpatient treatment records note that the Veteran's headaches were controlled with cafergot.  She was instructed to avoid caffeine and chocolate.  In February 2005, the Veteran reported that she had experienced a dull, constant headache for the past two weeks.  It was not accompanied by photophobia or phonophobia, and was relieved by cafergot.  She was prescribed medication to help with her complaints of insomnia.

The Veteran filed the instant claim for increased rating in August 2005.  At that time she stated that she needed to take medication daily to control her headaches, and she was not sleeping at night.

In a statements received in February 2006, the Veteran's husband and friend described witnessing the Veteran suddenly grab her head in pain.  The pain was described as sharp, and lasted 10 to 15 minutes before calming down, but it never subsided entirely.  Her husband stated that, most nights, headaches woke the Veteran several times a night.  Her friend stated that some days the Veteran experienced so much pain from various disabilities, including headaches, that she was unable leave the house for several days at a time.

A February 2006 VA examination report notes the Veteran's history of daily headaches without photophobia, phonophobia, or nausea.  She occasionally vomited with headaches.  She reported frequently waking up at night because of a headache.  She stated that she worked part-time and had a flexible schedule, so her headaches rarely impacted her work schedule.  She indicated that she was "laid up for days" once every two to three months because of her headaches or other disabilities.  

A November 2007 VA examination report notes the Veteran's complaints of daily dull, aching headaches associated with nausea and vomiting.  She also reported occasional sharp headaches associated with light sensitivity.  The Veteran indicated that she had periods of incapacitation that lasted from a period of hours to a period of days.  The diagnosis was migraine headaches.

In a statements received in April 2009, the Veteran's husband and friend reported that the Veteran suffers greatly from various disabilities that cause her pain, including headaches.  Her friend stated that she has seen the Veteran grab her head in pain and cry on many occasions.  In a statement received that same month, the Veteran's employer stated that the Veteran was working less and less due to her medical problems.  In particular, she could be in the middle of a task when she would suddenly grab her head and complain of sharp pain.  During these attacks her vision would blur.  The employer stated that she was trying to help the Veteran out, so she allowed her to work randomly, only a few hours a week.  She further stated that nobody else would hire the Veteran because of her headaches.

A February 2010 VA examination report notes that the Veteran reported waking with headaches every day.  She also complained of blurry vision and flare-ups of severe pain about three to four times per day.  The examiner stated that the Veteran had to stop what she was doing to wait for her headaches to resolve, but then stated that these headaches were non-prostrating.  The diagnosis was chronic non-prostrating cephalgia with minimal function limitation.

After careful consideration, the Board finds that a rating of 50 percent is warranted for the Veteran's service-connected headaches.  The record shows that the Veteran experiences headache attacks daily; that the attacks last for periods of time that vary from minutes to days; that they are at times completely prostrating; and that the Veteran misses work due to the attacks.  The Board has noted that the VA examiner indicated the headaches were minimally disabling, but the statements of the Veteran, her employer, her husband and her friend (as noted above) further support these findings.  In particular, these statements show an inability to accomplish daily activities (including her job) during an attack.  

Resolving all reasonable doubt in favor of the Veteran, the record shows that the Veteran experiences very frequent, completely prostrating and prolonged migraine attacks that are productive of severe economic inadaptability.  Accordingly, the Board finds that the maximum schedular rating of 50 percent is warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the manifestations of service-connected headaches are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order.



ORDER

Service connection for hypertension is granted.

Entitlement to an increased rating of 50 percent for chronic headaches, multiple types, is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

With regard to the issues of entitlement to an increased ratings for service-connected myofascial syndrome of the thoracolumbar spine and left lower extremity radiculopathy, the Veteran was most recently afforded a VA examination in February 2010.  Thereafter, in a statement dated in November 2011, the Veteran reported, "I have had surgery on my back since the last VA Examination . . ." and requested that these records be obtained.  She indicated that she received treatment at the VA outpatient clinic in Pensacola.  On remand, the RO or the AMC should obtain and associate with the claims file all outstanding treatment records, including surgical records, from the Pensacola VA outpatient clinic.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thereafter, the RO or the AMC should arrange for the Veteran to undergo a VA examination to determine the severity of her service-connected myofascial syndrome of the thoracolumbar spine and left lower extremity radiculopathy.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.)

With regard to the issue of entitlement to an increased rating for service-connected cervical spine disability, the Veteran was afforded a VA examination in February 2010.  Thereafter, in a November 2011 rating decision, a disability rating of 30 percent was granted effective April 1, 2010.  Review of the record shows that treatment records are outstanding for this claim as well.  Specifically, the Veteran underwent neck surgery (cervical fusion) in December 2009.  Records of this surgery, while apparently reviewed by the RO have not been associated with the claims file.  Moreover, the Veteran has indicated that she is currently receiving treatment at the VA outpatient clinic in Pensacola.  On remand, the RO or the AMC should obtain and associate with the claims file all outstanding private treatment records, including surgical records, as well as all outstanding treatment records from the Pensacola VA outpatient clinic.  See Dunn, supra.  Thereafter, the RO or the AMC should arrange for the Veteran to undergo a VA examination to determine the severity of her service-connected cervical spine disability.  See Green, supra.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for her service-connected neck, back and left lower extremity disabilities since 2008.  Of particular interest are any outstanding private surgical records and any outstanding records from the Pensacola VA outpatient clinic for the period.  After the Veteran has signed the appropriate releases, those records not already associated with the claims files should be obtained and associated with the claims files.  All attempts to procure records should be documented in the files.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the files.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Once the foregoing development has been accomplished to the extent possible, the RO or the AMC should schedule the Veteran for a VA examination by a physician with the appropriate expertise to determine the current severity of her service-connected degenerative disc disease of the cervical spine, myofascial syndrome of the thoracolumbar spine and left lower extremity radiculopathy.  Prior to any scheduled examination, the claims files and a copy of this remand must be made available and reviewed by to the physician conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Adequate reasons and bases are to be provided for any opinion rendered. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims files.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims. 

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


